              Case 19-13589-RBR         Doc 3     Filed 03/20/19     Page 1 of 1




                                                Certificate Number: 00134-FLS-CC-032449182


                                                               00134-FLS-CC-032449182




                    CERTIFICATE OF COUNSELING

I CERTIFY that on March 15, 2019, at 5:00 o'clock PM EDT, Nelson Fernandez
received from Cricket Debt Counseling, an agency approved pursuant to 11
U.S.C. § 111 to provide credit counseling in the Southern District of Florida, an
individual [or group] briefing that complied with the provisions of 11 U.S.C. §§
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   March 15, 2019                          By:      /s/Tiffany Terrell


                                                Name: Tiffany Terrell


                                                Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
